Citation Nr: 1718677	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-05 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pulmonary emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service in the Army from September 1953 to July 1955 and additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In July 2013, the Board remanded the claims for service connection for a back disorder, service connection for bilateral hearing loss, service connection for a bilateral leg disorder, and service connection for special monthly pension.  Those issues have not been re-certified to the Board and are not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent and probative evidence is against a finding that the Veteran's currently diagnosed emphysema had its onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

The criteria to establish service connection for emphysema are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent the Veteran VCAA notice in November 2014 that advised him of the evidence required to substantiate his service connection claim.  The VCAA notice letter was provided prior to initial adjudication of the Veteran's claim in November 2014.  

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The service treatment records and post-service VA treatment records have been obtained.  The Veteran was afforded a VA examination in July 2015.  The examination is adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided adequate examinations to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  The provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case however, emphysema is not identified in § 3.309(a) as a chronic disability, therefore the presumptive provisions based on chronic disease, pursuant to § 3.303(b), or continuity of symptomatology since service pursuant to Walker are not for application in this case.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

The Veteran asserts that emphysema is related to his exposure to diesel fumes in service.  See Statement dated June 2, 2015.  

The Veteran is competent to describe exposure to diesel fumes.  In statements in support of his claim, the Veteran reported that he was hospitalized for treatment of respiratory problems when he was in Korea.  The Veteran asserts that he was exposed to burning diesel gas that was used to keep the tents warm in Korea.  The Veteran is competent to report that he was exposed to diesel fumes, and the Board finds him credible.  

The Veteran had active duty service from September 1953 to July 1955.  Service treatment records do not reflect complaints, findings, or treatment of a respiratory disability.  The separation examination reflects a normal clinical evaluation of the lungs. 

A May 2002 VA medical screening shows that the Veteran reported that he smoked less than one pack of cigarettes per day for 20 years and quit in 1976.  

VA medical records dated in October 2010 show that the Veteran reported complaints of cough and sputum.  At that time, a provisional diagnosis of COPD was noted.  A pulmonary function test obtained in October 2010 noted moderately severe obstructive ventilatory impairment, which was responsive to bronchodilator therapy.  The report noted a history of 5-years of smoking a half a pack of cigarettes a day.  The report noted that the Veteran quit smoking 34 years earlier.

A November 2010 VA treatment record reflects that the Veteran was seen for a follow-up evaluation.  The Veteran reported that he had smoked 10 packs of cigarettes in his entire life.  

The Veteran had a VA examination in June 2015.  The examiner reviewed the claims file and discussed the Veteran's medical history.  The examiner noted that the separation examination in July 1955 did not show complaints or findings of a respiratory illness.  In September 1957, he was hospitalized for 24 hours for treatment of influenza.  A June 1959 evaluation showed that he denied asthma or chronic cough.

The examiner noted that COPD and emphysema were diagnosed in October 2010.  The examiner concluded that COPD and emphysema are not related to exposure to cold and diesel fumes during his service in Korea.  The examiner reasoned that the Veteran did not have respiratory complaints during service.  The examiner noted that the leading cause of emphysema is smoking.  The examiner noted that the risk factors for the development of emphysema are:  smoking, age, exposure to secondhand smoke, exposure to outdoor pollution, or occupational exposure to fumes or dust.  The examiner stated, "In this particular case, the major risk factor in this veteran has been his tobacco use for over 20 years."

In this case, there is no competent medical evidence linking his disability to service, including exposure to cold and diesel fumes in Korea.  The Board has considered the Veteran's assertions.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the cause of the Veteran's current respiratory disability involves a complex medical etiological question.  The Veteran is competent to relate the respiratory symptoms that he experiences, but he is not competent to opine on whether there is a link between the current respiratory disability and service because such conclusions require specific, highly specialized, medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms); Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis).

For these reasons, the Board finds that the weight of the competent and credible evidence is against a finding of a relationship between the Veteran's pulmonary emphysema and his active military service.  Although the Board is sympathetic to the Veteran's claim and appreciates his service, for the above reasons, the preponderance of the evidence is against the claim for service connection for pulmonary emphysema, and the appeal must be denied.


ORDER

Service connection for pulmonary emphysema is denied.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


